01/04/2022



                                          DA 20-0286                                          Case Number: DA 20-0286


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2022 MT 3


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.                                                           AN 0 4 2tY22
                                                                                  ood
                                                                         C:o-eenw
                                                                        Supreme Court
                                                                               ntana
LOGAN RAY GARDNER,

               Defendant and Appellant.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Mineral, Cause No. DC 19-61
                       Honorable Shane Vannatta, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Lauren Amongero, Law Student Intern,
                       Koan Mercer, Assistant Appellate Defender, Helena, Montana

                       Pete Wood, Attorney at Law, Boise, Idaho

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Ellen Donohue, Mineral County Attorney, Debra A. Jackson, Deputy
                       County Attorney, Superior, Montana



                                                    Submitted on Briefs: November 17, 2021

                                                              Decided: January 4, 2022


Filed:


                                            Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

       Logan Ray Gardner appeals from the Order and Opinion Affirming Denial of

Motion to Suppress entered by the Fourth Judicial District Court, Mineral County, on

March 24, 2020, affirming the Mineral County Justice Court's Findings of Fact and

Conclusions of Law on Defendant's Motion to Suppress. Gardner entered a conditional

guilty plea before the Justice Court to Aggravated Driving Under the Influence (DUI), third

offense, in violation of § 61-9-465, MCA, reserving the right to appeal the Justice Court's

denial of his motion to suppress evidence. Gardner appealed to the District Court, arguing

the Justice Court erred in not suppressing evidence gathered from the traffic stop, as the

officers lacked particularized suspicion to initiate the stop based solely on Gardner

"flicking" his high beams on and off once. The District Court affirmed the Justice Court

and Gardner appeals to this Court. We restate the dispositive issue on appeal:

       Whether the officers had particularized suspicion to justO, their investigatory stop
       of Gardner.

¶2     We reverse and remand with instructions to grant Gardner's motion to suppress, as

the officers lacked particularized suspicion to initiate a traffic stop of Gardner's vehicle.

                  PROCEDURAL AND FACTUAL BACKGROUND

       The Mineral County Justice Court is not a court of record. Rather than trying the

case anew on appeal before the District Court, the parties stipulated to the following facts:

¶4     At approximately 1:16 a.m. on April 29, 2019, Mineral County Sherriff s Deputies

Alex Hughes and Ryan Funke stopped Gardner and his girlfriend Angela Scovell on

Interstate 90 near mile marker 36 in Mineral County. Gardner was driving the vehicle.
                                              2
The deputies were traveling westbound, and Gardner was travelling eastbound. At the time

of this stop, the portion of the interstate where the vehicles passed was under construction,

rendering Interstate 90 more akin to a two-lane highway with one lane designated for each

direction of travel, rather than a four-lane interstate with a median. The section of highway

where the stop occurred is straight and flat, and not curved or on a grade.

¶5         The officers stopped Gardner for "flicking" or flashing his high beams or "brights"

at the officers, who were less than 1000 feet from Gardner at the time. At the suppression

hearing, Officer Hughes testified Gardner's flashing his brights caused Officer Hughes to

experience momentary blindness. Officer Hughes also testified he did not recall whether

the patrol vehicle he was travelling in at the time had its brights activated or not. The

officers' dashcam video was not working at the time of the stop. Officer Funke did not

testify.

           Gardner and Scovell also testified at the suppression hearing. Both Gardner and

Scovell confirrned Gardner had flashed the officers with his brights. However, both

Gardner and Scovell testified the brights on the officers' vehicle were on. Gardner further

testified he flashed the officers in an attempt to get the driver of the oncoming vehicle to

dim the vehicle's brights. A11 parties agreed Gardner only momentarily flicked his high

beams, but he did so when the officers were within 1000 feet of his vehicle. Officer Hughes

testified Gardner's flicking his brights was the sole basis for the stop.

¶7     Following the stop and making contact with Gardner, the officers smelled alcohol

and a DUI investigation ensued. Gardner was eventually cited for Aggravated DUI,

                                                3
contempt, and a seat-belt violation. Gardner challenged the stop in a motion to suppress,

which the Justice Court denied, ruling the stop was valid. Gardner pleaded guilty to

Aggravated DUI, third offense, on October 30, 2019, but reserved his right to appeal the

suppression issue. The contempt and seat-belt charges were dropped.

                                STANDARD OF REVIEW

¶8     A case originating in a justice court and first appealed to a district court is reviewed

by this Court as if it had been appealed directly to this Court. City of Helena v. Brown,

2017 MT 248, ¶ 7, 389 Mont. 63, 403 P.3d 341. We review a justice court's ruling on a

motion to suppress to determine whether the court's findings of fact are clearly erroneous

and whether the court's interpretation and application of law are correct. Brown,     ¶ 7.
                                       DISCUSSION

¶9     Whether the deputies had particularized suspicion to justij) their investigatory stop
       of Gardner.

¶10    On appeal, Gardner maintains the deputies' seizure of him was unconstitutional and

any evidence gathered from the investigatory stop must be suppressed because

§ 61-9-221(1), MCA, does not prohibit momentary flashing of one's high beams to warn

other drivers. As § 61-9-221(1), MCA, did not prohibit Gardner frorn flashing his brights

to warn the oncoming driver the vehicle's high bearns were on and this was the sole stated

basis for the stop, he contends the officers lacked any particularized suspicion an occupant

of the vehicle had committed a traffic violation to justify conducting the investigatory stop

of his vehicle. The State counters the deputies did not misapprehend or misunderstand the



                                              4
law and the District Court correctly interpreted and applied § 61-9-221(1), MCA, to

prohibit even momentary flashing of high beams within 1000 feet of an oncoming vehicle.

¶11    The Fourth Amendment to the United States Constitution, as applicable to the states

through the Fourteenth Amendment, and Article II, Section 11, of the Montana

Constitution prohibit unreasonable searches and seizures. State v. Massey, 2016 MT 316,

¶ 9, 385 Mont. 460, 385 P.3d 544; State v. Flynn, 2011 MT 48, ¶ 7, 359 Mont. 376, 251 P.3d

143. In addition, the Montana Constitution contains an explicit right to privacy under

Article II, Section 10. When a search or seizure "specifically implicate[s] the right of

privacy," we analyze and apply Article II, Sections 10 and 11 together. State v. Staker,

2021 MT 151, ¶ 9, 404 Mont. 307, 489 P.3d 489 (quoting State v. Hardaway, 2001 MT

252, ¶ 32, 307 Mont. 139, 36 P.3d 900). Sections 10 and 11 together are "broader where

applicable than the privacy protection provided under the Fourth and Fourteenth

Amendments to the United States Constitution." Staker, ¶ 9.

¶12    A traffic stop for a suspected violation of law is a "seizure" of the occupants of the

vehicle and thus must accord with the prohibition on unreasonable searches and seizures.

Flynn, ¶ 7. An officer "may stop any person or vehicle that is observed in circumstances

that create a particularized suspicion that the person or occupant of the vehicle has

committed, is committing, or is about to commit an offense." Section 46-5-401(1), MCA.

"To establish particularized suspicion, the State must show (1) objective data from which

an officer can make certain inferences, and (2) a resulting particularized suspicion that the

occupant of the motor vehicle is or has been engaged in wrongdoing." Flynn, ¶ 7.

                                              5
Particularized suspicion is deterrnined by examining the totality of the circumstances.

Flynn, if 7.

¶13     Citing State v. Lacasella, 2002 MT 326, ¶ 30, 313 Mont. 185, 60 P.3d 975, Gardner

contends an officer's mistake of law cannot establish particularized suspicion to justify an

investigatory stop. In other words, if the deputies are wrong § 61-9-221(1), MCA, prohibits

a rnomentary flashing of high beams, they lacked particularized suspicion to initiate the

traffic stop and our analysis ends there. The State does not dispute this, but rather contends

the officers did not make a rnistake of law. Our decision in Lacasella did not cite the

Montana Constitution but rather relied on caselaw applying the Fourth Amendment from

the United States Ninth Circuit Court of Appeals.1             Since our decision in Lacasella,

however, the United States Supreme Court has decided Heien v. North Carolina, 574 U.S.

54, 60, 135 S. Ct. 530, 536 (2014), and established an officer's mistake of law can establish

particularized suspicion to justify an investigatory stop under the Fourth Amendment.

Under Heien, reasonable suspicion or particularized suspicion "can rest on a mistaken

understanding of the scope of a legal prohibition," if the mistake is reasonable under the

circumstances. Heien, 574 U.S. at 60, 135 S. Ct. at 536. "The Fourth Amendment tolerates

only reasonable rnistakes, and those mistakes—whether of fact or of law—must be




' This Court has not addressed whether Article II, Sections 10 and 11, of the Montana Constitution
provide greater protections than the federal constitution when an officer's suspicion of wrongdoing
rests on a mistaken understanding of the law. While Gardner cites to Article II, Sections 10 and
11, in his briefing, he provides no further analysis on this issue. As such, we decline to decide that
issue here. See State v. Covington, 2012 MT 31, ¶ 21, 364 Mont. 118, 272 P.3d 43.

                                                  6
objectively reasonable." Heien, 574 U.S. at 66, 135 S. Ct. at 539 (emphasis in original).

For a mistake of law to be reasonable, a "statute must pose a really difficult or very hard

question of statutory interpretation" and "such cases will be exceedingly rare." Heien,

574 U.S. at 70, 135 S. Ct. at 541 (Kagan, J., concurring) (internal quotations omitted).

¶14     Thus, we must first determine whether the plain language of § 61-9-221, MCA,

prohibits momentary flashing of high beams to warn oncorning drivers. If it does not, we

must then determine whether the officer's mistake of law was reasonable or, alternatively,

whether the act of flashing one's high beams could have given rise to a particularized

suspicion the occupant of the vehicle was engaged in wrongdoing on its own under the

circurnstances.

¶15     When interpreting statutes, this Court looks to the plain meaning of the language

used in the statute. See State v. Rossbach, 2016 MT 189, ¶ 8, 384 Mont. 269, 378 P.3d

1160; see also § 1-2-101, MCA. "[O]ur objective is to implernent the objectives the

legislature sought to achieve." Mont. Vending, Inc. v. Coca-Cola Bottling Co., 2003 MT

282,   ¶ 21, 318 Mont. 1, 78 P.3d 499.   "We construe a statute by reading and interpreting

the statute as a whole, 'without isolating specific terms from the context in which they are

used by the Legislature.'" Mont. Sports Shooting Ass'n v. State, 2008 MT 190, ¶ 11,

334 Mont. 1, 185 P.3d 1003 (quoting City of Great Falls v. Morris, 2006 MT 93, ¶ 19,

332 Mont. 85, 134 P.3d 692). In interpreting the plain language of the statute, we must

disregard trifles and interpret the law reasonably. Rossbach, ¶ 8 (citing §§ 1-3-224, -233,

MCA).

                                              7
¶16        Section 61-9-221, MCA, provides, in pertinent part:

       Whenever a motor vehicle is being operated on a roadway or shoulder
       adjacent to a roadway during the tirnes specified in 61-9-201, the driver shall
       use a distribution of light, or composite beam, capable of revealing persons
       and vehicles at a safe distance in advance of the vehicle, subject to the
       following requirements and limitations:
       (1) Whenever the driver of a vehicle approaches an oncoming vehicle within
       1,000 feet, the driver shall use a distribution of light or composite beam that
       does not project into the eyes of the oncoming driver. The lowerrnost
       distribution of light specified in 61-9-220(2) must avoid glare at all times,
       regardless of road contour and loading.

The first paragraph of the section generally provides the commonsense proposition drivers

must use lights when driving at night or when there is insufficient natural light to see

clearly. Subsection 1 provides a limitation on the use of lights during the specified times.

It consists of two sentences. The first sentence requires drivers to dim their brights when

approaching an oncoming driver within 1000 feet. The second sentence references the

requirements of § 61-9-220(2), MCA, for a car's headlights and adds additional

qualifications for the lower beam of light drivers must use when approaching oncoming

vehicles—one that "avoid[s] glare at all times, regardless of road contour and loading."

Read together, the two sentences of subsection (1) require drivers to use a lower beam of

light when approaching oncorning vehicles, and that lower beam must "avoid glare at all

tirnes."

¶17    Officer Hughes testified Gardner's flicking of his brights was the sole basis for the

stop. As the use of brights was the sole basis for the stop, the second sentence of the

subsection is not implicated — the deputies did not contend Gardner's low beams failed to

"avoid glare at all times." Thus, the relevant question is whether the flicking of the high
                                               8
beams is prohibited under the first sentence of subsection (1). The first sentence requires

the "use" of lights "that do[] not project into the eyes of the oncoming driver" when within

1000 feet. Section 61-9-221(1), MCA. In the law, a prescription to "use" something

implies a temporal component. Black's Law Dictionary explains "use" means "[t]he

application or employment of something; esp., a long-continued . . . employment of a thing

for the purpose for which it is adapted, as distinguished from a[n] . . . employment that is

merely temporary or occasional." Use, Black's Law Dictionary (11th Ed. 2019). During

the events at issue, the testimony of all the witnesses established Gardner was using his

low beams. Gardner was not using his high beams, he rnerely flashed them on and off once

to warn the deputies they were using their high beams. In fact, Gardner's rnornentary

flashing of his high beams on and off emphatically demonstrated Gardner was not using

his high beams as he approached the oncoming driver.

¶18    This reading of the statute comports with the Legislature's clear intent in passing

§ 61-9-221, MCA, and its exhortation to interpret statutes reasonably. See § 1-3-224, -233,

MCA. Section 61-9-221, MCA, is about safety. The purpose of the statute is to prevent

oncoming rnotorists from blinding each other and thereby creating a hazardous situation.

Gardner's momentary flash of his high beams on and off one time did not cause the visual

impairment the statute prohibits. Flashing one's high beams is a common form of signal

from one driver to another: to warn a driver they have forgotten to dim their brights, or to

warn of hazardous roads conditions, a traffic accident, or wildlife on the road ahead. In

this case, both Gardner and Scovell testified Gardner flashed his brights in an effort to get

                                              9
the deputies to dim their brights, which were blinding Gardner. If the Legislature intended

to prohibit this common practice, they would have done so in more explicit terms. In the

words of late Justice Antonin Scalia, the Legislature "does not . . . hide elephants in

rnouseholes." Whitman v. Am. Trucking Ass'ns, 531 U.S. 457, 468, 121 S. Ct. 903, 910

(2001).

¶19     The Legislature first enacted this statute in 1955. See 1955 Mont. Laws. ch. 263,

§ 133. It was drawn largely from the 1954 Uniform Vehicle Code promulgated by the

National Cornmittee on Uniform Traffic Laws and Ordinances, with the Legislature

choosing to prohibit the use of high beams within 1000 feet of an oncoming driver, rather

than the Uniform Vehicle Code's suggested 500 feet.2 It has remained largely unchanged

since 1955. But see 1997 Mont. Laws ch. 431, § 18. It appears the National Committee

was successful in advocating for their uniform laws, as over thirty states have adopted

similar language to regulate the use of lights at night.3 From our research, it appears most



2This change too indicates the Legislature did not intend for § 61-9-221, MCA, to prohibit flashing
one's brights in warning within 1000 feet of the oncoming driver. The State suggests this common
practice is not outlawed, but acceptable when the oncoming driver is more than 1000 feet away.
But even a conscientious driver, desirous of following the law, would find it difficult to determine
whether an oncoming vehicle on a dark, two-lane road with no visible landrnarks is 1000 feet away
or 750 feet away—especially if that vehicle's brights are illuminated.

3 A1a. Code § 32-5-242 (2021); Alaska Admin. Code tit. 13, § 04.020 (2021); Ariz. Rev. Stat. Ann.
§ 28-942 (2021); Ark. Code Ann. § 27-36-211 (2021); Cal. Veh. Code § 24409 (LexisNexis 2021);
Colo. Rev. Stat. § 42-4-217 (2021); Conn. Gen. Stat. § 14-96u (2021); Del. Code Ann. tit. 21,
§ 4350 (2021); Fla. Stat. § 316.238 (2021); Ga. Code. Ann. § 40-8-31 (2021); Idaho Code Ann.
§ 49-923 (2021); Ind. Code § 9-21-7-5 (2021); Iowa Code § 321.415 (2021); Kan. Stat. Ann.
§ 8-1725 (2021); Ky. Rev. Stat. Ann. § 189.040 (LexisNexis 2021); La. Rev. Stat. Ann. § 32:322
(2021); Md. Code Ann., Transp. § 22-223 (LexisNexis 2021); Mich. Comp. Laws § 257.700
(2021); Minn. Stat. § 169.61 (2021); Miss. Code Ann. § 63-7-33 (2021); Mo. Rev. Stat. § 307.070
(2021); Nev. Rev. Stat. § 484D.215 (2021); N.J. Stat. Ann. § 39:3-60 (2021); N.M. Stat. Ann.
                                              10
of these states have not had occasion to address in over fifty years whether this provision

prohibits momentary flashing of one's headlights. A few of these states have interpreted

the statute to allow for flashing one's high beams on and off, as such use in not inconsistent

with the text or purpose of the statute. See Guilford v. Frost, 269 F. Supp. 3d 816, 827

(W.D. Mich 2017) (interpreting Michigan state law to not allow a traffic stop for a "mere

flash"); Sarber v. Comm'r of Pub. Safety, 819 N.W.2d 465, 468 (Minn. Ct. App. 2012);

State v. Woods, 621 N.E.2d 523, 525 (Ohio Ct. App. 1993). Two of these states have found

such conduct to be prohibited, based on the facts presented.              See Kunz v. State,

No. A-10273, 2009 Alas. App. LEXIS 186, at *1-2 (Dec. 16, 2009) (finding a violation

when the driver had modified his truck's lighting so his bright auxiliary "moose lights"

also activated whenever he flashed his high beams); State v. Westmiller, 730 N.W.2d 134,

139 (N.D. 2007) (finding the driver violated the statute after flashing her brights off and

on three times within 500 feet of the oncoming vehicle when there was no evidence the

oncoming vehicle's brights were on or there was a hazard ahead). Notably, we found many

cases where the fact pattern involved an officer flashing his or her high beams at an

oncoming driver in an effort to get the motorist to dim his or her brights. See, e.g., Bazso

v. Kozlowski, No. CV95 32 79 78 S, 1996 Conn. Super. LEXIS 3160 (Aug. 12, 1996); State




§ 66-3-831 (2021); N.D. Cent. Code § 39-21-21 (2021); Ohio Rev. Code Ann. § 4513.15
(LexisNexis 2021); Okla. Stat. tit. 47, § 12-203.2 (2021); Or. Rev. Stat. § 811.515 (2021); R.I.
Gen. Laws § 31-24-23 (2021); S.C. Code Ann. § 56-5-4780 (2021); Tenn. Code Ann. § 55-9-407
(2021); Va. Code Ann. § 46.2-1034 (2021); Wash. Rev. Code § 46.37.230 (2021); W. Va. Code
§ 17C-15-21 (2021); Wyo. Stat. Ann. § 31-5-924 (2021).

                                              11
v. Kimball, 111 P.3d 625 (Idaho Ct. App. 2005); Conley v. State, 352 S.E.2d 394 (Ga. Ct.

App. 1986); State v. Dossett, 851 S.W.2d 750 (Mo. Ct. App. 1993); State v. Rorvik, 2005

MT 344N, 2005 Mont. LEXIS 540 (Mont. 2005)4; State v. Adams, No. 94CA35, 1995 Ohio

App. LEXIS 4841 (Oct. 25, 1995); cf. City of Roswell v. Forrest, No. 29,649, 2009 N.M.

App. Unpub. LEXIS 433 (Nov. 19, 2009) (officer testified he saw multiple oncoming

vehicles flash their high beams at defendant to warn him his high beams were engaged

before pulling the defendant over for failure to dim his high beams). Clearly, the practice

is widespread and accepted in states that have adopted the Uniform Vehicle Code. We

conclude the deputies were mistaken Gardner violated § 61-9-221, MCA, when he flashed

his high beams on and off at them one time.

¶20    The next step is to determine whether it was reasonable for the deputies to suspect

Gardner's conduct was illegal or whether their mistake of law was reasonable. The

standard when examining whether mistake of law was reasonable in the Fourth

Amendment context is "not as forgiving as the one employed in the distinct context of

deciding whether an officer is entitled to qualified immunity for a constitutional or statutory

violation. Thus, an officer can gain no Fourth Amendrnent advantage through a sloppy

study of the laws he is duty bound to enforce." Heien, 574 U.S. at 67, 135 S. Ct. at 539-40.

In Heien, an officer stopped the defendant because only one of the vehicle's stop lamps




4 We do not cite this case as binding precedent as it was decided as a mernorandum opinion
pursuant to Section I, Paragraph 3(c) of the Montana Supreme Court Internal Operating Rules. We
cite it to demonstrate this fact pattern has also come before this Court.

                                              12
was working. State courts in North Carolina determined during earlier proceedings in the

case that the North Carolina statute at issue only required one working stop lamp and the

officer's basis for stopping the defendant was based on a misunderstanding of the law. In

its Fourth Amendment analysis, the United States Supreme Court focused on the specific

language of the statute and whether there was any ambiguity. The United States Supreme

Court found the officer's mistake of law on that issue was reasonable, as different

provisions of the statute at issue suggested both that only one stop lamp was required and

that all taillights must be functional and in working order. The Supreme Court explained

the statutory requirement "vehicles 'have all originally equipped rear lamps or the

equivalent in good working order' arguably indicat[es] that if a vehicle has multiple 'stop

lamp[s]' all must be functional." Heien, 574 U.S. at 68, 135 S. Ct. at 540 (quoting N.C.

Gen. Stat. § 20-129(d) (2007)) (second alteration in original). The Supreme Court declined

to fault the officer for misapprehending the statute given its ambiguity. As Justice Elena

Kagan clarified in her concurrence, cases where a mistake of law will be reasonable are

"exceedingly rare" and occur only when a statute is "genuinely ambiguous, such that

overturning the officer's judgment requires hard interpretive work." Heien, 574 U.S. at

70, 135 S. Ct. at 541 (Kagan, J., concurring) (internal quotation omitted). We find no such

ambiguity in the statute at issue here. Unlike the statute at issue in Heien, there is no

ambiguity where different provisions of the statute suggest opposing results. The deputies'

misunderstanding of the law was not constitutionally reasonable. The deputies did not

have particularized suspicion premised solely on a violation of § 61-9-221, MCA, to stop

                                            13
Gardner's vehicle, especially when the evidence presented to the Justice Court indicated

the deputies had failed to dim their brights.

¶21    Further from our review of the record on appeal, the entirety of the circumstances

presented did not give rise to particularized suspicion. Gardner and Scovell testified he

flicked his lights in response to the officers' failure to dim their brights. The contested

conduct was not a violation of any Montana statute. Deputy Hughes testified the sole

reason for stopping Gardner was the flicking of his high beams on and off one time.

Standing alone this conduct does not create a particularized suspicion of criminal activity.

We do not foreclose that under different circumstances flashing one's high beams may

contribute to a finding of particularized suspicion, but under the circurnstances of this case,

the deputies did not have particularized suspicion to stop Gardner. The seizure violated

Gardner's constitutional rights to be free from unreasonable searches and seizures. Any

evidence collected frorn the stop must be suppressed.

                                      CONCLUSION

¶22    Reversed and remanded with instructions for the Justice Court to grant Gardner's

motion to suppress.



                                                                      Justice

We concur:


   S24 in JUL
                                                14
Justices




           15